DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 10 August 2021 has been entered.  Claims 1, 3-5, 7-8 and 10-15 are currently pending in the application.  The rejections of record from the office action dated 18 May 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5, 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (Machine Translation of WO 2015146829 A1).
Regarding claims 1, 3-5, 7-8 and 10-12, Fukui discloses an oxygen absorbing film for use in making packaging containers for food, beverages, pharmaceuticals, etc. ([0002]-[0003], [0010]), wherein the film comprises, in order, an oxygen barrier layer (i.e. substrate layer), an oxygen absorbing layer (i.e. oxygen-absorbing layer) and a seal layer (i.e. skin layer), wherein the oxygen absorbing layer may comprise polyolefin resin 
While no specific content of cyclic olefin polymer is disclosed, given that the amount of cyclic olefin polymer will affect the barrier properties and given that the amount of LDPE or LLDPE will affect the sealing properties ([0066]), it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to adjust the amounts of these materials to within the claimed range depending on the end use and the desired balance of barrier and sealing properties required. 
Fukui discloses that the oxygen permeability of the seal layer (skin layer) is 200 ml/m2, 24hr, atm or more (i.e. overlapping 1000 to 6500 cc/m2.dat.atm) ([0014]).  Alternatively, given that the resin of the seal layer is identical in composition to the instantly claimed skin layer resin, it is the examiner’s position that it will intrinsically have the claimed oxygen permeability.
Regarding claim 4, the cyclic olefin may be α-olefin cyclic olefin copolymer ([0057]-[0065]).
Regarding claim 5, the seal layer (skin layer) may be directly laminated to the oxygen absorbing layer (Fukui claim 5, [0018]).
Regarding claims 8 and 10, it is clear that the seal layers (skin layers) are on the inside of the package and the space inside the package is for the contents ([0031], [0113], Fig. 4).

Regarding claims 11-12, Fukui discloses that a moisture absorbing layer may be incorporated into the film ([0094]).  Given that the seal layers (skin layers) are on the inside of the package and the space inside the package is for the contents ([0031], [0113], Fig. 4), it is clear that a peripheral edge of the laminate for packaging and the peripheral edge of the moisture absorbing laminate are facing each other and fused together thereby sealing the content and the sealant layer is on the side with the content.  One side of the package could be considered the moisture absorbing laminate.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (Machine Translation of WO 2015146829 A1), as applied to claim 8 above, in view of Mauze et al. (US 2005/0279054 A1).
Regarding claims 13-15, modified Fukui discloses all of the claim limitations as set forth above.  Modified Fukui does not disclose that the content is a medical instrument or a method for processing the content in which radiation treatment is performed on the package to process the content sealed thereby or that the treatment is performed within the period of 1 to 7 days after the content is sealed by the laminate for packaging.

It would have been obvious to one of ordinary skill in the art to use the package of Fukui to contain a medical device and sterilize the package using radiation treatment in order to provide a sterilized package for storing and transporting medical devices and because it is well known to do so.  It would have been obvious to one of ordinary skill in the art to make the treatment from 1 to 7 days after the content is sealed by the laminate for packaging in order to have a sufficient time to kill the microorganisms present.

Response to Arguments

Applicant's arguments filed 10 August 2021 have been fully considered but they are not persuasive.
Applicant argues the Fukui desires higher oxygen transmission in the seal layer that that claimed in instant claim 1.
Applicant’s argument is unpersuasive given that Fukui discloses a range overlapping that claimed.  As set forth above, Fukui discloses that the oxygen permeability of the seal layer (skin layer) is 200 ml/m2, 24hr, atm or more (i.e. overlapping 1000 to 6500 cc/m2.dat.atm) ([0014]).  Alternatively, given that the resin of the seal layer is identical in composition to the instantly claimed skin layer resin, it is the examiner’s position that it will intrinsically have the claimed oxygen permeability.

Applicant’s arguments are unpersuasive given that the data presented is not commensurate in scope with the claims since the examples are directed to an oxygen absorbing layer having 45% LDPE and 55% CeOx, a skin layer having LLDPE and COC, while the claims recite an oxygen absorbing layer having any polyolefin in any amount and any amount of oxygen-deficient cerium oxide and a skin layer having any acyclic olefin polymer and any cyclic olefin polymer.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C YAGER/           Primary Examiner, Art Unit 1782